DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 04/05/2022 has been entered. Claims 15 and 27 have been amended, no additional claims have been added or cancelled. Claims 1-5 and 8-12 remain withdrawn due to a restriction/election requirement.
	Accordingly, claims 1-5, 8-12, 15-18, 20-24, and 26-27 are currently pending with claims 15-18, 20-24, and 26-27 under examination.
	The applicant’s amendment to claim 15 obviates the previous 112(b) rejection which was based on the “sectional plane” limitation (now “sectional surface”). However, the 112(b) rejections, based on the “receiving a part design” and “dividing the part design” limitations, are maintained.
Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s statement that “Applicant respectfully disagrees and submits that the Office has failed to provide specific, concrete evidence to establish inherency” (see page 9 of arguments), as noted by the applicant, “the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art" (MPEP § 2112, citing Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990)(emphasis added)).” The section of the office action cited by the applicant on page 9 of the arguments, which states that “joining pieces of a part together necessarily means that the pieces of the part were at some point previously divided (where the dividing was performed in CAD software or at any prior point in the manufacturing process)”, is the technical reasoning provided by the examiner. In other words, the prior art process involves part assembly, and it therefore naturally follows that the parts were divided at some point prior to assembly. The applicant has not provided any arguments against the technical reasoning provided by the examiner, but rather only restates the achievements of the disclosed invention (page 10 of arguments) without providing an explanation of how said achievements are different from the combination of references used in the rejection, let alone how any differences are patentably distinguished from the prior art.
As such, the 103 rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 22-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 20160354839 A1; of record) in view of Schick et al. (US 20140170433 A1; of record), hereinafter “US ‘433”.
Regarding claim 15:
In the interest of compact prosecution, it is noted that the Schick ‘839 reference is available as prior art under 102(a)(1) with no common inventors to the instant application but is commonly assigned. There is no applicable grace period exception for a commonly owned disclosure in a 102(a)(1) rejection.
Schick teaches building a green state additive structure [0020] by iteratively binding together a plurality of layers via hybrid additive manufacturing methods (Abstract, [0001], [0002]) using additive material and using a binder, and joining the green state additive structure to a base structure to form a hybrid article [0026],[Abstract], wherein the additive material is a powder [0022]. 
Schick teaches fabricating the green state additive structures via powder bed additive manufacturing (binder jet printing) with powder and binder solution [0021][0027]. 
Schick teaches that the green state additive structure 20 can comprise a plurality of features 21 such as tubes, pins, or plates [0024], which are internal features. With regard to the limitation of “receiving a design for a part comprising one or more internal features”, Schick teaches using additive manufacturing methods (Abstract, [0001], [0002]), and that additive manufacturing methods are generally fabricated from a computer aided design (CAD) model [0002]. It is known in the additive manufacturing arts that manufacturing an object with a CAD model involves using a computer which ‘receives’ a CAD design for the part to be produced. In this case, the part to be produced would contain the ‘internal features’ discussed above.
In some embodiments, features 21 may facilitate cooling features or other fluid flow passages [0024], which are also internal features.
In this case, the green state additive structure taught by Schick is equivalent to the instantly claimed “green body strategic section”, and the “hybrid article” is equivalent to the instantly claimed “multi-sectional part”; the base structure 30 taught by Schick may also be additively manufactured via powder fed (binder jet) additive manufacturing methods [0027];
Removing excess additive material (powder; this process is equivalent to the instantly claimed “depowdering” process) from the powder bed that is not bound via the binder to the green state additive structure 20 [0025];
Joining (assembling) the one or more green state additive structures 20 to a base structure 30 [0026], meeting the claimed “assembling…” step, and meeting the claimed “dividing the part into sections along a sectional surface configured to maximize access to the one or more internal features from outside each of the sections”, because joining pieces of a part together necessarily means that the pieces of the part were at some point previously divided (whether the dividing was performed in CAD software or at any prior point in the manufacturing process). The joining step of Schick additionally meets the claimed “corresponding to the sectional surface” limitation in the “fabricating…” step, because as can be seen from Fig. 4, joining surfaces 31 each have a plane connecting each of the two surfaces two one another. Thus, the general concept of dividing one object into multiple parts at a surface, wherein the surface can be a plane, is obvious; 
Removing the binder (debinding) from the green state additive structure [0031-0032]. Using the broadest reasonable interpretation standard, the claimed “debinding” requires some but not necessarily all of the binder to be removed to yield a brown body intermediate part. As such, the first heat applied that partially removes the binder is interpreted as a “debinding” step;
Providing an additional heat application (sintering) to form a fully sintered structure [0032].
Schick is silent regarding the claim limitation of the exposed mating surfaces having a respective surface feature “that extends along and is recessed within the respective non-planar exposed mating surface”, “assembling, via engagement of corresponding contours of the plurality of non-planar exposed mating surfaces”, and “wherein, when assembled, the respective feature surfaces of each non-planar respective exposed mating surface of the depowdered strategic sections align to define an internal perimeter of the internal feature of the green body multi-sectional binder jet printed part”.

US ‘433 teaches methods for providing a near-surface cooling microchannel in a component including forming a near-surface cooling microchannel in a first surface of a pre-sintered preform, disposing the first surface of the pre-sintered preform onto an outer surface of the base article such that an opening of the base article is aligned with the near-surface cooling microchannel in the first surface of the pre-sintered preform and, heating the pre-sintered preform to bond it to the base article, wherein the opening of the outer surface of the base article remains aligned with the near-surface cooling microchannel in the first surface of the pre-sintered preform [Abstract].
With regard to the claimed surface feature “that extends along and is recessed within the respective exposed mating surface” and “assembling, via engagement of corresponding contours of the plurality of non-planar exposed mating surfaces”, US ‘433 teaches that “in some embodiments, such as that illustrated in FIG. 2, the near-surface cooling microchannel 32 may be entirely disposed in the pre-sintered preform 30. However, in some embodiments, the near-surface cooling microchannel 32 may be disposed in both the pre-sintered preform 30 and the base article 20. Specifically, both the first surface 36 of the pre-sintered preform 30 and the outer surface 26 of the base article 20 can comprise contours that, once aligned, combine to form the one or more near-surface cooling microchannels 32. In such embodiments, the contours in the outer surface 26 of the base article 20 may align with the internal cooling passage 18 or be disposed separate from the internal cooling passage 18. In even some embodiments, the near-surface cooling microchannels 32 may transition back-and-forth between the pre-sintered preform 30 and the base article 20” (see paragraph [0022] and Figures 2-3). 
US ‘433 also discloses in [0023] “The near-surface cooling microchannel 32 can further comprise one or more exit holes or trenches to exhaust the flowing air out of the pre-sintered preform 30. The exit holes or trenches may comprise any configuration(s) and location(s) that would otherwise be present if the near-surface cooling microchannel was in the base article 20. For example, these exit holes or trenches can comprise discrete holes or closed trenches...”
The above “trenches” feature is substantially similar to the long halves of the internal passage(s) depicted in Fig. 5 of the applicant’s drawings before the two curved blocks are joined together (it is noted that the claim scope is broader than this specific embodiment, but Fig. 5 is relied upon for the purposes of discussion). The “closed trenches” are substantially similar to the applicant’s internal passage, which is at the interface of the non-planar mating surfaces, after the two curved blocks are joined together.
From these paragraphs, it is understood that joining/aligning the contours properly would allow for the microchannel(s) to be formed. As discussed above, said trench-like microchannels can be closed trenches, which would be formed upon joining, which meets the claim language in presently-amended claim 15.
The act of aligning “contours” at the site of, or separate from the site of the cooling passage renders the claimed aligning and assembling via engagement of contours limitations obvious. In Figures 2-3, if the cooling channel were to be “disposed in both the pre-sintered preform 30 and the base article 20”, it would meet the claimed limitation of extending along and being recessed within the respective exposed mating surfaces, and would also align to define an internal perimeter of the cooling channel (internal feature). The cooling channel would necessarily have to be aligned, otherwise the cooling medium (such as air; see, for example, paragraphs 0019, 0021, and 0023) would not properly be able to flow in the required directions, or flow at all.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Schick with the alignment and contour features of US ‘433, as doing so would allow for producing complex cooling schemes in manufactured components capable of providing sufficient near-surface cooling [0002-0005; 0022].
Regarding claim 16:
Schick and US ‘433 teach the method as applied to claim 15 above.
Schick teaches that the green state additive structure 20 can comprise a plurality of features 21 such as tubes, pins, or plates [0024], which are internal features. In some embodiments, features 21 may facilitate cooling features or other fluid flow passages [0024], which are also internal features. A coolant passage is a continuous void that extends from one outer bound to another outer bound of an object; thus, complete access of the internal feature is achieved. Examiner notes that the instant specification (paragraph 0018) explains that the term “internal feature” refers to a cavity, void, hollow, passage, or channel that is defined in an interior volume of a part. Thus, the “cooling features or other fluid flow passages” taught by Schick [0024] meets this limitation.
As Schick’s green state additive structures comprise a plurality of features such as tubes, pins, plates, or the like, it is taken that the green state additive structures (equivalent to the instantly claimed “strategic sections”) would comprise a portion of the plurality of features (instantly claimed “internal features” of the multi-sectional part) as the green state additive structures form the hybrid article, in which the plurality of features are contained within [0024][Fig. 4]. Therefore, it is taken that the green body strategic sections enable complete access to the internal feature.
Regarding claims 22-24:
Schick and US ‘433 teach the method as applied to claim 15 above.
As discussed above, Schick teaches that in some embodiments, features 21 [0024] formed in the (plurality of [0030]) green state additive structures may facilitate cooling features or other fluid flow passages (meets “internal passage” of claim 23) [0024], which are internal features. A coolant passage/channel is a continuous void that extends from one outer bound to another outer bound of an object.
The hybrid article may be formed from a plurality of green state additive structures 20 joined to a base structure 30 [0030] (it is noted that, as discussed above, the base structure 30 may also be additively manufactured [0027]). The ordinarily skilled artisan would recognize that the coolant passage contained within the hybrid article taught by Schick would extend across the plurality of green state additive structures and base structure. As a coolant passage would necessarily have an opening (meets “first exterior opening” and “second exterior opening” in claim 24) at the outer boundaries (meets “exposed mating surface” of claim 24) of each of the green state additive structures, the ordinarily skilled artisan would recognize that upon performing the joining step in paragraphs [0030-0033], it would be necessary to ensure that the corresponding coolant passage openings of each green state additive structure must be aligned with each other – otherwise coolant would not be able to flow or efficiently flow, or result in leaking of the coolant medium once the hybrid article is fully joined. Thus, under broadest reasonable interpretation, the coolant openings on the outer boundaries (mating surfaces) of each of the green state additive structures and base structure, which would necessarily be assembled (“engaged”) together, meets the claimed limitation in claim 22 of “forming alignment features in the green body strategic sections, wherein assembling the depowdered strategic sections comprises mechanically engaging the alignment features of the green body strategic sections with one another such that the depowdered strategic sections, when assembled, form the internal feature of the green body multi-sectional part.”
 Regarding claim 27, Schick and US ‘433 teach the method as applied to claim 15 above, but Schick is silent regarding the limitation of “wherein the plurality of non-planar mating surfaces include curved portions other than the feature surfaces thereof”.
As discussed in the rejection of claim 15 above, US ‘433 teaches that “in some embodiments, such as that illustrated in FIG. 2, the near-surface cooling microchannel 32 may be entirely disposed in the pre-sintered preform 30. However, in some embodiments, the near-surface cooling microchannel 32 may be disposed in both the pre-sintered preform 30 and the base article 20. Specifically, both the first surface 36 of the pre-sintered preform 30 and the outer surface 26 of the base article 20 can comprise contours that, once aligned, combine to form the one or more near-surface cooling microchannels 32. In such embodiments, the contours in the outer surface 26 of the base article 20 may align with the internal cooling passage 18 or be disposed separate from the internal cooling passage 18. In even some embodiments, the near-surface cooling microchannels 32 may transition back-and-forth between the pre-sintered preform 30 and the base article 20” (see paragraph [0022] and Figures 2-3). 
US ‘433 also discloses in [0023] “The near-surface cooling microchannel 32 can further comprise one or more exit holes or trenches to exhaust the flowing air out of the pre-sintered preform 30. The exit holes or trenches may comprise any configuration(s) and location(s) that would otherwise be present if the near-surface cooling microchannel was in the base article 20. For example, these exit holes or trenches can comprise discrete holes or closed trenches...”

Thus, with regard to the limitation in claim 27 of “wherein the plurality of non-planar exposed mating surfaces include curved portions other than the feature surfaces thereof”, as discussed in [0022], the mating surfaces are contoured, meaning that they are non-planar and curved. In the case in which the applicant intended for the “curved outside” to mean a convexly shaped outer surface, if a surface is non-planar, it can only mean that it is one of either convex or concave; in the case in which one mating surface is convex, it must mean that the complementing mating surface is the opposite (i.e. concave), and vice versa. The cooling channel would necessarily have to be aligned with surfaces in this matter, otherwise the cooling medium (such as air; see, for example, paragraphs 0019, 0021, and 0023) would not properly be able to flow in the required directions, or flow at all. Thus, at least one of the mating surfaces would be convex, which meets the BRI of “curved outside”.
The act of aligning “contours” at the site of, or separate from the site of the cooling passage renders the claimed aligning and assembling via engagement of contours limitations obvious. In Figures 2-3, if the cooling channel were to be “disposed in both the pre-sintered preform 30 and the base article 20”, it would meet the claimed limitation of extending along and being recessed within the respective exposed mating surfaces, and would also align to define an internal perimeter of the cooling channel (internal feature). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Schick with the alignment and contour features of US ‘433, as doing so would allow for producing complex cooling schemes in manufactured components capable of providing sufficient near-surface cooling [0002-0005; 0022].
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 20160354839 A1; of record) in view of Schick et al. (US 20140170433 A1; of record), hereinafter “US ‘433”, as applied to claim 15 above, and further in view of Sutterfield et al. (US 20180128383 A1; of record).
Regarding claims 17-18:
Although Schick teaches joining the additive structure to the base structure via, for example, brazing or bonding or the like to form a joined component, the joined component being formed from a plurality of components such as the green state additive structure and a base structure, which inherently have a plurality of exposed mating surfaces (claim 17) as described in the § 102 rejection above [0030], Schick and US ‘433 are silent regarding the components being joined via a modified binder, and the modified binder not being dispensed onto or into the internal feature of the green body.
Sutterfield teaches that in the process of making a binder-jet manufactured mold [0054][0056-0058], the mold can comprise multiple subcomponents which can be glued or mechanically connected to assemble the mold [0061], glue being an example of a “modified binder”. The ordinarily skilled artisan would find it obvious to use the glue of Sutterfield (instantly claimed “modified binder”) to join the depowdered green state structures of Schick, in view of Schick’s teaching that joining may be accomplished through any suitable technique [0030]. The ordinarily skilled artisan would appreciate joining materials with glue as a suitable technique to predictably join structures and thereby produce a consolidated, hardened structure to withstand debinding and sintering conditions without structure failure. Furthermore, it is inherent that the process of assembling small subcomponents to form a large part would involve aligning and positioning the subcomponents to yield the large part which meets claim 18.
Although Sutterfield does not explicitly teach that the glue (modified binder) is not dispensed onto or into the internal features, such as a channel in green body, it would have been obvious not to dispense glue into an internal feature (meets claim 17). Dispensing glue onto an intentionally open void, such as the passage taught by Schick, would block the inside of the passage, thus preventing the passage from serving the purpose for which it was created, such as reducing performance of heat transfer and/or fluid flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schick in view of US ‘433 with those of Sutterfield, as doing so would allow for manufacturing a large component from a plurality of smaller components.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 20160354839 A1; of record) in view of Schick et al. (US 20140170433 A1; of record), hereinafter “US ‘433”, and Sutterfield et al. (US 20180128383 A1; of record), as applied to claim 17 above, and further in view of Tummala et al. (WO2013173742A1; of record) and Myerberg et al. (US 20170297111 A1; of record). 
Regarding claims 20-21:
Schick teaches that the additive material may comprise a powder plastic [0022], but is silent regarding the specific type of plastic.
Schick, US ‘433, and Sutterfield are silent regarding the modified binder comprising about 1-20% of the powdered material by volume or being more viscous than the binder solution.
Tummala teaches an adhesive for 3d printing [Title], which comprises 1-50% polyvinyl alcohol (a plastic) [0027] and 50-95% solvent (such alcohols, which are organic solvents, or water) [0036][0037], which overlap with the instantly claimed ranges of 1-20% for the powdered material and 5-60% for the organic solvent and/or water. It is known in the art that PVA is a very commonly used plastic in producing 3D-printed structures, and would thus be obvious to substitute the general plastic taught by Schick with the specific plastic (PVA) taught by Tummala, which would result in the instantly claimed “powdered material” being the same material in the modified binder as in the actual 3D-printed structure.
Tummala is silent regarding the adhesive being more viscous than the binder used in the binder jet printing process. However, Tummala discusses the importance of viscosity, and varying the amount of PVOH (polyvinyl alcohol/PVA) to result in a desired amount of adhesiveness or tackiness [0060] or layer thickness [0055]. Thus it would have been obvious to vary the composition within the taught ranges (a higher PVA content would result in a lower water content, thus resulting in a more viscous mixture) and determine the appropriate level of adhesiveness or tackiness for the application.
Myerberg teaches that using a lower viscosity binder in binder jet printing would result in higher-resolution printing [0073].
Thus it can be concluded that from the teachings of Tummala and Myerberg, it would be obvious to try to use a higher viscosity adhesive (equivalent to the instantly claimed modified binder) for joining 3D printed components.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schick as modified by Sutterfield with those of Tummala and Myerberg, as doing so would allow for joining high resolution binder-jet printed components with an adhesive.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schick et al. (US 20160354839 A1; of record) in view of Schick et al. (US 20140170433 A1; of record), hereinafter “US ‘433”, as applied to claim 22 above, and further in view of Staats (US 20030026740 A1; of record).
Regarding claim 26:
Schick and US ‘433 teach the method as applied to claim 22 above, but are silent regarding forming one or more recesses and protrusions configured to mechanically engage with each other when assembled.
Staats teaches a microfluidic device that is assembled from segments of microfluidic features using built-in alignment features, such as the raised walls of the channels or protrusion/recess pairs to comprise, for example, channels, to form a device for a specific application [Abstract]. The alignment features, such as the protrusions and respective recesses, mechanically and partially secure the two substrates together, making the adhesive or thermal pressure bonding known in the art far more effective [0020]. Mechanical pressure, such as one exerted by a clamp over the alignment features, may be sufficient to secure the two substrates together to form a liquid-tight seal [0020]. The method of using protrusions and recesses for alignment improves accuracy and allows for improved microfluidic feature manufacturing tolerances [0046, 0049].
The space of the channel can be used for coolant or forced air for cooling the channel [0020], which is the same problem faced by the inventors of Schick and US ‘433 (see [0024] of Schick and Abstract of US ‘433).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Schick in view of US ‘433 with the protrusion/recess alignment features of Staats, as doing so would allow for improved alignment, a better mechanically fit and seal between two substrates, and improved manufacturing accuracy and tolerances.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735